On DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 07/19/2022, are acknowledged. 

Response to Arguments
Applicant remarks regarding claim rejections under 35 USC 103, have been fully considered, however, are not persuasive; however, applicant argues on p. 8-15, that the prior art of record fails to teach or disclose wherein the processor is configured to determine that the cable direction is inward to the cradle when the order of signals received is from the second sensor before the first sensor, and wherein the processor is configured to determine that the cable direction is outward from the cradle when the order of signals received is from the first sensor before the second sensor. More specifically, applicant argues on p. 9, that the prior art of record (Jin) does not explicitly teach or suggest a system that uses two separate sensors, and therefore, does not determine the cable direction based on the order of signals received from the first and second sensor, however, this is taught by a new combination of art, and therefore, the argument is not persuasive and/or moot.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7-9, 14-15, 18-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2016/0106396) in view of Yun (Yun, Jaeseok, and Min-Hwan Song. "Detecting direction of movement using pyroelectric infrared sensors." IEEE Sensors Journal 14.5 (2014): 1482-1489).

Regarding claim 1, Jin teaches an ultrasound imaging system (“One or more embodiments of the present invention include a probe control method and apparatus for actively activating a probe, used to diagnose an object, among a plurality of probes included in an ultrasound system” [0009]) comprising:
an ultrasound probe including a cable (probe 105 and cable 107 as illustrated in Figs. 1, 2, 6, and 7A-B);
a probe holder including a cradle for supporting the ultrasound probe and defining a slot for allowing passage of the cable
 
    PNG
    media_image1.png
    452
    401
    media_image1.png
    Greyscale
;
Modified reproduction of Fig. 6 of Jin et al. (US 2016/0106396). Structures 210 highlighted by the rectangle and circle both represent holders, with or without the probe 105 depicted. 

a sensor assembly attached to the probe holder and configured to detect movement of the cable through the slot (“the mounting signal detector may be implemented at or near a holder of a probe” [0043], whereby the mounting signal detector detects “the mounting signal”, which “[0015] indicates an aspect of the cable that is detected and has moved through the slot so as to mount the probe or that has been removed from the slot and thus activates the probe for use). 
Jin further teaches a processor (probe control apparatus 100) configured to control an activation state of the ultrasound probe based on signals from the sensor assembly and set the activation state of the ultrasound probe (“a controller that controls the recognized probe to be activated or deactivated according to the change in the mounting status” [0012] and [0024]; “when a probe separated from the holder for diagnosing the object is sensed in operation S550, the probe control apparatus 100 may control the sensed probe to be activated. On the other hand, when use of the probe control apparatus 100 is ended and a probed mounted on the holder is sensed, the probe control apparatus 100 may control the sensed probe to be deactivated” [0082]),
However, Jin does not teach wherein the processor is configured to determine a cable direction is inward to the cradle when the order of signals received is from the second sensor before the first sensor, and wherein the processor is configured to determine that the cable direction is outward from the cradle when the order of signals received is from the first sensor before the second sensor.
In the field of sensors, Yun teaches the determination of a movement direction of objects through the utilization of pyroelectric infrared sensors (See Fig. 1 below)

    PNG
    media_image2.png
    610
    514
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    196
    531
    media_image3.png
    Greyscale

As shown above, the system of Yun employs two sensors for the determination of a direction of movement of an object. Wherein, the direction is indicated through the discrimination of two signals captured according to relative directions of movement (left to right or right to left). The sensor elements are orthogonally aligned and consist of four dual sensing element PIR sensors. 
Yun further teaches the determination of an objects direction of movement through the dual sensor system wherein the direction of movement is based upon the detection of an element aligned in each of the sensors motion planes (PIR Array and DAQ System). Thus, in an example, Yun discloses the configuration of eight sensors for the detection of movement in eight directions (i.e., N, NW, W, SW, S, SW, E, and NE). The sensors of Yun utilize signal amplitudes and passage duration to classify the distance of the object from the sensors and the recognition of movement direction. Therefore, when an object enters the field of a first sensor and then a second sensor, the system of Yun performs a comparison of the two signals to then determine the objects direction of movement. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Jin with the known technique (utilizing dual PIR sensors consisting of four separate elements for the comparison of the two signals) to then determine the object’s direction of movement, rather than the binary determination made by proximity sensors for the detection. This results in more accurately controlling the on/off state of an ultrasound probe. As Yun discloses in Related Work, the work of Lee presents “the analog output signal of PIR sensors involves more aspects beyond simple on-off triggering, and such features have been exploited in several ways for recognizing motion direction”. 
It would have been obvious to position the sensors such that the first sensor is closer to the cradle than the second so that the inward or outward movement through the slot is properly detected. That is, when a signal is first received from the first sensor then the second, the system activates the probe as the cable is moving through the slot away from the cradle (outward); conversely, when the signal is first received from the second sensor then the first, the system deactivates the probe as the cable is moving inward through the slot to be mounted. This configuration is supported by the teachings of Yun above in determining directionality of a moving object through a field. Therefore, the modification of Jin with the implementation of PIR sensors rather than proximity sensors would allow for the accurate determination of a cable direction of movement and not merely the proximity of the cable to the cradle. This would further prevent the activation of an ultrasound probe when it is determined that the cable is moving toward the cradle, rather than the mere binary determination of close or far when activating the ultrasound probe. Overall, the use of PIR sensors would more accurately prevent the false activation of the ultrasound probe, thus, further reducing the risk of a temperature rise on the probe face, and ultimately either harm to a patient or damage to the piezoelectric elements of the probe itself. 

With regard to claim 2, Jin further teaches the ultrasound imaging system of claim 1, wherein the slot is elongated in a horizontal direction, and wherein it is necessary for the cable to pass through the slot when either removing the ultrasound probe from the cradle for scanning or returning the ultrasound probe to the cradle after scanning. An example of the holder 210 as depicted in Fig. 6 (reproduced above), illustrates an opening “through which the cable 107 passes may be provided at a bottom of a holder 210” [0085]. In Fig. 6 the opening expands horizontally on the holder 210 (circled structure 210), where the cable extends through as illustrated by the holder 210 in the rectangular callout (dashed line representing the cable). Removing or replacing the probe 105 from the holder necessarily requires the cable to pass along the opening (in-plane).

With regard to claim 4, Jin further teaches the ultrasound imaging system of claim 1, wherein the first sensor is selected from an optical sensor, a capacitive sensor, an electromagnetic sensor, an inductive proximity sensor, and a mechanical sensor. 
However, in the field of PIR sensors, Yun teaches wherein the first sensor is an optical sensor (PIR sensor) 
As shown above in reproduced Figures 1 and 2, the system of Yun employs two sensors for the determination of a direction of movement of an object. The sensor elements are orthogonally aligned and consist of four dual sensing element PIR sensors (optical sensors). It would have been obvious to utilize the optical sensors of Yun for the reasons presented above for claim 1. 
Regarding claim 7, Jin as modified by Yun further teaches the ultrasound imaging system of claim 1, further comprising a second probe holder comprising:
a second cradle for supporting the ultrasound probe and defining a second slot for allowing passage of the cable;
and a second sensor assembly attached to the second probe holder and configured to detect movement of the cable through the second slot via the depiction of two holders 210 in Fig. 6 of Jin above. In this instance, both holders have slots for passage of the cable. It would have been obvious to duplicate the PIR sensor configuration of the first holder for the second holder so that the directionality of this cable is detected in the same manner as the first for the same reasons presented above and as a matter of a simple duplication of parts that does not result in any new or unexpected results. 

With regard to claim 8, Jin further teaches the ultrasound imaging system of claim 7, wherein the processor is configured to store associations between the ultrasound probe and either the first probe holder or the second probe holder. First, the probe control apparatus 100 receives “identification information of a probe through a cable of the probe” and further “sensing a change in a mounting status of the probe recognized with the identification information, on a basis of the detected mounting signal” ([0024]). Further each probe holder 210 includes a signal detector 110 that may be attached to the holder that detects the mounting status of the probe (as previously conveyed in claim 1). The probe control apparatus 100 necessarily stores identification information of the probe 105 as well as information related to the mounting signal detector (e.g., type, signal transmitter, etc.) of each holder. Since the information of both elements are included in the probe control apparatus 100, an association between them is also necessarily obtained.

With regard to claim 9, Jin further teaches the ultrasound imaging system of claim 1, wherein the cradle of the probe holder is configured to support multiple different types of ultrasound probes. Since the “identification information may include information indicating a kind and specification of the probe 105, and for example, may include information about any one kind of a linear array probe, a curvilinear array probe, a convex array probe, and a phased array probe,” the holder 210 thus supports multiple different kinds of probes.

 Regarding claim 14, Jin further teaches the ultrasound imaging system of claim 1, wherein the ultrasound imaging system is configured to automatically set a plurality of scanning parameters for the ultrasound probe in response to having the activation state of the ultrasound probe change from an inactive state to an active state: “a probe control apparatus includes: a signal detector that receives identification information of a probe through a cable of the probe…and a controller that controls the recognized probe to be activated or deactivated according to the change in the mounting status” ([0012]), wherein “[t]he identification information may include information about at least one of a kind and specification of the probe” ([0013]). Such “identification information may include information indicating a kind and specification of the probe 105, and for example, may include information about any one kind of a linear array probe, a curvilinear array probe, a convex array probe, and a phased array probe” ([0043]), which are expected to have different scanning parameters.

With regard to claim 15, Jin further teaches the ultrasound imaging system of claim 14, wherein the processor is configured to automatically set the plurality of scanning parameters based on a probe type of the ultrasound probe via the identification information (Para [0077], “the probe control apparatus 100 receives identification information of a probe through a cable. The received identification information may include a kind and specification of the probe”; (Para [0115], “the probe control apparatus and method and the ultrasound system are free of any compatibility problems between various kinds of probes, and moreover enhance a performance of the probe, thereby preventing inconvenience when upgrade of a device is necessary.”) Wherein the system of Jin is compatible with any type of probe, and therefore, shown to comprise a plurality of parameters for different probe types. 

Regarding claim 18, Jin teaches a method for controlling an activation state of an ultrasound probe of an ultrasound imaging system, the ultrasound imaging system comprising a processor, a probe holder including a cradle for supporting the ultrasound probe and defining a slot for allowing passage of the cable, the method comprising:
receiving a first signal from a sensor in response to detecting movement of the cable through the slot due to either removing the ultrasound probe from the cradle or placing the ultrasound probe in the cradle;
changing the activation state of the ultrasound probe based on the cable direction determined. 
Jin teaches the ultrasound imaging system referenced in claim 18 having a processor, a probe holder including a cradle for supporting the ultrasound probe and defining a slot for allowing passage of the cable, as described above in detail for claim 1. Additionally, Jin teaches a method of controlling an activation state of the ultrasound probe of the ultrasound apparatus in paragraph [0024]: “a probe control method includes…sensing a change in a mounting status of the probe recognized with the identification information, on a basis of the detected mounting signal”.
Jin in view of Yun teach the probe holder comprising a sensor assembly, the sensor assembly comprises a first and second sensor, wherein the first sensor is positioned closer to the cradle than the second sensor, as described above for claim 1.
Jin in view of Yun teach determining, with the processor, a cable direction based on an order of signals received from the first sensor and the second sensor, wherein the processor is configured to determine a cable direction is inward to the cradle when the order of signals received is from the second sensor before the first sensor, and wherein the processor is configured to determine that the cable direction is outward from the cradle when the order of signals received is from the first sensor before the second sensor, and detect movement of the cable through the slot, as discussed in detail above for claim 1. 

Regarding claims 19 and 20, modified Jin further teaches the method of claim 18, wherein said changing the activation state of the ultrasound probe comprises changing the activation state from an inactive state to an active state when the direction of the movement is outward from the cradle (claim 19) and changing the activation state from an active state to an inactive state when the direction of the movement is inward to the cradle (claim 20). 
As discussed above for claim 1, Jin as modified by the dual sensor system of Yun allows for the accurate determination of the movement of the ultrasound probe outward from the cradle or inward to the cradle by determining the order of signals received from the first and second sensors. Jin further teaches paragraph [0024]: “a probe control method includes…sensing a change in a mounting status of the probe recognized with the identification information, on a basis of the detected mounting signal; and controlling the recognized probe to be activated or deactivated according to the change in the mounting status.”  Thus, the system of Jin as modified by Yun would allow for the activation/deactivation of the ultrasound probe based on a determination of the direction of a probe cable’s movement through the utilization of PIR sensors, which is indicative of the mounting status.  

Regarding claim 24, Jin further teaches the method of claim 18, wherein the ultrasound imaging system comprises a second probe holder and a second ultrasound probe (“When the ultrasound diagnostic apparatus 200 includes a plurality of the probes 150, the controller 130 may perform control to activate or deactivate the plurality of probes 150, on the basis of identification information and a mounting signal of each of the plurality of probes 105” [0057], which necessitates the presence of the plurality of holders to match the number of the plurality of probes, such as when “probes 1 to 4 are in the first status (a mounting status) in which the probes 1 to 4 are mounted on the respective holders” [0103]), and wherein the processor is configured to save an association between the ultrasound probe and one of the probe holder and the second probe holder and between the second ultrasound probe and the other of the probe holder and the second probe holder (each probe of the plurality of probes is associated with its respective probe holder, thus the identification information for each of the probes is necessarily associated with the mounting status determined by its mounting status on its own holder).


Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2016/0106396) in view of Yun (Yun, Jaeseok, and Min-Hwan Song. "Detecting direction of movement using pyroelectric infrared sensors." IEEE Sensors Journal 14.5 (2014): 1482-1489), as applied to parent claims 1 and 18, and further in view of Kim (US 2017/0150944).

Regarding claim 5, Jin as modified by Yun teaches the ultrasound imaging system of claim 1 but does not disclose wherein the first sensor comprises a first optical transmitter and a first optical receiver, and wherein the second sensor comprises a second optical transmitter and a second optical receiver. 
Kim, which discloses an analogous ultrasound diagnostic apparatus, holder assembly, and method for controlling the ultrasound diagnostic apparatus to the instant application, is relied upon instead. 
Specifically, Kim teaches that an “object sensor 291 may be implemented as a photo interrupter, which may include any sensor, such as an infrared sensor, an LED sensor, etc., that includes a light source 291 c and a light receiver 291 d. If the probe 100 is held in the holder 280, the probe 100 cuts off light (1) irradiated from the light source 291 c, and the light receiver 291 d may not detect light. Otherwise if the probe 100 is held out of the holder 280, the light (1) irradiated from the light source 291 c may be detected by the light receiver 291 d” (Fig. 7 and [0108]). Wherein the light source is an optical transmitter and a light receiver is an optical receiver. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin as modified with sensors consisting of both an optical transmitter and optical sensor for the determination of an ultrasound probe and/or ultrasound probe cable direction in relation to the ultrasound probe holders. With an optical transmitter and receiver, one is able to compare two separate signal types among a plurality of transmitters and receivers, thus, make a determination of direction based on space and/or time.

With regard to claim 22, Jin as modified teaches the method of claim 18, but does not disclose further comprising providing a prompt requesting a user input to associate the ultrasound probe with one of a plurality of ports on the ultrasound imaging system. Kim provides background information wherein “[t]ypically, if the user selects one of the plurality of probes held in a holder, the user has to manually type in which port the selected probe corresponds to. For example, in a case that there are first and second holders equipped in the ultrasound diagnostic apparatus and that the user selects a probe held in the second holder, the user has to type in whether the probe held in the second holder is coupled with a first port or a second port directly to the ultrasound diagnostic apparatus” ([0009]). Since this describes a ‘typical’ scenario, one of ordinary skill in the art would be aware of this set-up of connecting probes to ports and manually associating them. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have associated the probe 105 with the port 220 of Jin in the typical manner as described by Kim in order to provide “an ultrasound diagnostic apparatus and method for controlling the same, by which to automatically determine a port coupled with each probe no matter which one of a plurality of holders the probe is held in” (Kim, [0010]).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2016/0106396) in view of Yun (Yun, Jaeseok, and Min-Hwan Song. "Detecting direction of movement using pyroelectric infrared sensors." IEEE Sensors Journal 14.5 (2014): 1482-1489), as applied to parent claim 1, and further in view of Park et al. (KR 20180033075).

Regarding claim 10, Jin as modified teaches the ultrasound imaging system of claim 1, wherein the probe holder comprises a housing defining the slot, the housing including an exterior surface that defines the slot (probe holder 210 from Fig. 6 has an exterior surface defining the slot and an interior surface opposite the exterior surface) and wherein the sensor assembly is mounted to the housing (When modifying Jin with Yun, as discussed above, to comprise the PIR sensor assembly for determining directionality of the probe cable relative to the slot, it would have been obvious to mount the sensor assembly to the housing because Jin teaches “the mounting signal detector may be implemented at or near a holder of a probe” [0043] so as to detect the motion of the cable through the slot). 
Furthermore, Park teaches a “probe detection unit 331 may be disposed on at least one inner wall surface of the probe holder 330,” wherein the probe detection unit is the sensor assembly of modified Jin). One would have been motivated to do so to secure or affix the sensors to the housing. 
Regarding claims 11, 12, and 13, Jin as modified by Yun does not teach wherein the sensor assembly is mounted on the interior surface (claim 11) or exterior surface of the housing within the slot (claim 12); or
wherein the housing further defines an opening located within the slot, and wherein the sensor assembly is positioned within the opening (claim 13).  
Park teaches a “probe detection unit 331 may be disposed on at least one inner wall surface of the probe holder 330,” wherein the probe detection unit is the sensor assembly of modified Jin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relationship between the signal detector (PIR sensor assembly) and the holder as any of the claimed embodiments, since each represent different design choices that would have been obvious to one of ordinary skill in the art of a finite number of possible detector attachment approaches. As in In re Japiske, mounting the assembly on the interior or exterior or within the slot of the housing is an obvious matter of design choice, and the applicant has not presented criticality as to the placement of the sensors on the exterior of a housing within a slot versus the sensors being located within a slot and positions within the opening. One of ordinary skill in the art would have considered all placement options when determining the design, and there is no evidence to the criticality of any one particular arrangement. Further, MPEP 2144.04 V. and VI. enumerate various scenarios “which the court has held normally require only ordinary skill in the art and hence are considered routine expedients.” Attention is drawn to MPEP 2144.04 V. B. Making Integral, for claims 10 and 11, MPEP 2144.04 VI. C. Rearrangement of Parts for claims 11-13, and 2144.04 V. E. Making Continuous for claim 13.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2016/0106396) in view of Yun (Yun, Jaeseok, and Min-Hwan Song. "Detecting direction of movement using pyroelectric infrared sensors." IEEE Sensors Journal 14.5 (2014): 1482-1489), as applied to parent claim 1, and further in view of Pelissier et al. (US 2007/0232907).

With regard to claim 16, Jin as modified teaches the ultrasound imaging system of claim 14, but does not disclose wherein the processor is configured to automatically set the plurality of scanning parameters to match previously used scanning parameters for the ultrasound probe. Pelissier discloses “a method for configuring an ultrasound system for an examination comprises displaying a plurality of examination categories for selection by a user” (Abstract), which shares a technical field with the instant application.
Pelissier specifically teaches “[a] preset library 26 and a subject database 28 may also be stored in memory 22 to facilitate configuration of an ultrasound system for an examination, as described further below. Preset library 26 may comprise a plurality of sets of operational parameters for probes 18” ([0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe control apparatus 100 of Jin to include a preset library of Pelissier “to facilitate configuration of an ultrasound system for an examination” ([0022]) without requiring user experience or expertise. 

Regarding claim 17, Jin as modified teaches the ultrasound imaging system of claim 1, but does not disclose wherein the processor is further configured to provide at least one of a prompt requesting input for one or more scanning parameters and an identification of the ultrasound probe being used. Specifically, Pelissier teaches “[i]n a system according to one embodiment of the invention, the system presents the user with a choice as to the type of examination to be performed. The system then determines which, if any, of the probes that are connected to the ultrasound system are suitable for performing the type of examination specified by the user. The system then presents the user with a choice as to which of the suitable connected probes are to be used” ([0018]). Here, the “type of examination” corresponds to the one or more scanning parameters based on the different categories 112 a-h that are expected to require different scanning parameters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic system of Jin for allowing user input such as that of Pelissier in the event that multiple probes are suitable for multiple examination procedures such that “once the user selects a probe,” the system “activates the selected probe for data acquisition” ([0018]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793